DETAILED ACTION
This action is responsive to the application filed 7/12/21.
Claims 21-31, 33-37 are rejected. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Applicant’s election without traverse of species III in the reply filed on 7/12/21 is acknowledged.
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-31 and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 25, 26, 30, 31 and 37, the claims recite limitations related to the first and second helical paths not being symmetrical to each other over variable numbers of turns. It is not clear what is meant by limitation of two helical paths being symmetric over a number of turns. For instance, according to the Wikipedia article on Symmetry
Further, considering that symmetry is defined as property of an object under a specific transformation, it is likewise not clear what the claims means when reciting that the ‘first and second helical paths not  being symmetrical to each other’, which implies that symmetry is a shared property between two objects.
Finally, considering that it is not clear what is meant for an object to not be symmetric to another object, it is likewise not clear what is meant for an object to not be symmetric to another object over portions of the two objects, i.e. ‘over at least a pair of two helical turns’.
Regarding claims 22-25, 27-30 and 33-37, the claims are indefinite since they depend from cancelled claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-25, 27-30 and 33-37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims fail to further limit the claim from which they depend since they depend from cancelled claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-31 and 34-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dobak (US 20020198578).
Regarding claim 21, Dobak teaches a catheter (Abstract, ‘A flexible catheter is inserted through the vascular system of a patient’), comprising: a working fluid supply path (Par. 24, ‘The inner supply tube’); a working fluid return path configured for communicating with the working fluid supply path to return working fluid from the supply path to a source of working fluid (Par. 24, ‘outer return tube’); and a distal heat exchange region including at least a first path defining plural complete turns and at least a second path defining plural complete turns (Figs. 6 or 7, first and second helical paths defined by sides 42 and 44), the first and second paths not being symmetrical to each other over at least one pair of corresponding complete turns (Figs. 6-7, the different helical structure of figs. 6-7 can be considered asymmetric depending on the type of transformation being considered. For instance consider fig. 6 which appears to shows two intertwined helixes of the same right-handed orientation. Performing a mirror 
Regarding claim 26, Dobak teaches providing a working fluid supply path in a catheter (Par. 24, ‘inner supply tube of the catheter’); and providing a working fluid return path in the catheter in fluid communication with the working fluid supply path (Par. 24, ‘outer return tube of the catheter’); a distal heat exchange region of the catheter (Figs. 6 or 7) including at least a first helical path defining plural complete helical turns and configured for supplying working fluid to a distal portion of the catheter and at least a second helical path defining plural complete helical turns and configured for conveying working fluid away from the distal portion of the catheter (Figs. 6 or 7, first and second helical paths defined by sides 42 and 44), the first and second helical paths 
Regarding claim 31, Dobak teaches a working fluid supply path (Par. 24, ‘The inner supply tube’), a working fluid return path configured for communicating with the working fluid supply path (Par. 24, ‘the outer return tube’); wherein at least one of the paths is contained in a heat exchange region of the catheter (Figs. 6-7, heat transfer 
Regarding claims 22, 27 and 34, Dobak further teaches wherein the distal heat exchange region is made of a shape memory material (Par. 42-43, for instance the different embodiments can be constructed from nitinol which is disclosed to have a ‘temperature dependent shape memory’).
Regarding claim 23, Dobak further teaches wherein the first path is in the working fluid supply path (Figs. 6-7, for instance we can consider helical path on the supply side to be the 'first path').
Regarding claim 24, Dobak further teaches wherein the second path is in the working fluid return path (Fig. 6-7, for instance we can consider helical path on the return side to be the ‘second path').
Regarding claim 25, Dobak further teaches wherein the first and second paths are not symmetrical to each other over all of the complete turns (Figs. 6-7, as explained with reference to claims 21 26 and 31, above, depending the type of symmetry considered both the embodiments of figs. 6-7 can be considered to be asymmetric over their entire length of turns).
Regarding claims 28 and 35, Dobak further teaches wherein the first helical path is in the working fluid supply path (Figs. 6-7, for instance we can consider helical path on the supply side to be the 'first helical path').
Regarding claims 29 and 36, Dobak further teaches wherein the second helical path is in the working fluid return path (Fig. 6-7, for instance we can consider helical path on the return side to be the ‘second helical path').
Regarding claim 30, Dobak further teaches wherein the first and second helical paths are not symmetrical to each other over all of the complete turns (Figs. 6-7, as 
Regarding claim 37, Dobak further teaches wherein the first and second helical paths are not symmetrical to each other over all of plural complete turns (Figs. 6-7, as explained with reference to claims 21 26 and 31, above, depending the type of symmetry considered both the embodiments of figs. 6-7 can be considered to be asymmetric over their entire length of turns).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dobak in view of Dobak et al. (US 7371254, “Dobak 2”).
Regarding claim 33, Dobak fails to teach wherein the helical paths are conical.
Dobak 2 teaches a working fluid supply path (Fig. 6, inlet lumen 51) communicating with a source of working fluid (Fig. 13, fluid supply 16); a working fluid return path communicating with the working fluid supply path to return working fluid from the supply path to the source of working fluid (Fig. 6, outlet lumen 53); and at least one of the paths being contained in a distal heat-exchange region of the catheter (Fig. 6), 
In view of Dobak 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Dobak by constructing the heat transfer region to have a conical taper, as taught by Dobak, in order to lengthen the heat exchange region so as to enhance heat transfer between the heat transfer region and the blood, as taught by Dobak.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-21 and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,045,881 (‘881). Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims are a narrower recitation of the application . 

Application claim 21
Claim 1 of ‘881
21. A catheter, comprising:

a working fluid supply path;


a working fluid return path configured for communicating with the working fluid supply path to return working fluid from the supply path to a source of working fluid; and



a distal heat exchange region including at least a first path defining plural complete turns and at least a second path defining plural complete turns, the first and second paths not being symmetrical to each other over at least one pair of corresponding complete turns.
1. A catheter, comprising: 

a working fluid supply path configured for communicating with a source of working fluid; 

a working fluid return path configured for communicating with the working fluid supply path to return working fluid from the supply path to the source of working fluid; and 

at least one of the paths being located at a distal heat exchange region of the catheter, the distal heat exchange region including at least a first helical path defining plural complete helical turns and configured for supplying working fluid to a distal portion of the catheter and at least a second helical path defining plural complete helical turns and configured for conveying working fluid away from the distal portion of the catheter, the first and second helical paths not being symmetrical to each other over all of the complete helical turns, at least respective first segments of the first and second helical paths not being axially distanced from each other.


As can be seen from the comparison above, claim 1 of ‘881 is a narrower recitation of the subject matter recited by application claim 21. Therefore, it would be impossible to make or use the catheter of ‘881 without infringing on the application claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794